and low sodium levels. 2 Testimony showed that Valley Health did not
                follow its own policies regarding how lab results were to be reported to a
                charge nurse or the treating physician. Lim testified, however, that he
                would not have changed the treatment plan even if he had known of the
                lab results.
                               Nurse Buenaflor, who treated Keisic, testified that a charge
                nurse was informed of Keisic's lab results. Keisic protested this testimony
                once outside the presence of the jury. He argued that the introduction of
                testimony showing that there was a charge nurse indicated that Valley
                Health committed a discovery violation. Keisic noted that he had
                requested the names of all potential witnesses and that Valley Health
                never disclosed a charge nurse. Valley Health stated that it did not know
                of the charge nurse. The district court found that it was possible that
                Valley Health did not know who the charge nurse on duty was. As a
                remedy, the court ruled that Keisic was free to bring out the fact that no
                charge nurse was ever disclosed.
                               While settling jury instructions, Keisic requested an
                instruction on loss of chance of survival or recovery and increase of risk of
                harm Keisic also asked for an extended instruction on proximate cause
                discussing the substantial factor theory of causation. The court denied
                both requests, finding lack of evidence for the former and that the latter
                was encompassed in other instructions.
                               The jury returned a verdict in favor of respondents. The
                verdict form indicated that the jury found both respondents had fallen



                      2According to emergency room records, Keisic consumed about eight
                to ten beers per day.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) IS47A
                 below their standards of care, but did not find the necessary causation
                 connecting their actions to Keisic's injuries.
                             Keisic moved for a new trial. He argued that the testimony
                 regarding a charge nurse showed that Valley Health committed a
                 discovery violation warranting a new trial. He also argued that the
                 district court erred by not giving his proposed jury instructions. The
                 district court denied the motion for a new trial.
                             On appeal, Keisic argues that 1) the district court erred by
                 denying his motion for a new trial on the ground that the respondents
                 failed to disclose the identity of the charge nurse; 2) the district court
                 erred by excluding Keisic's proposed jury instructions regarding loss of
                 chance and increase of risk and substantial factor theories of recovery; and
                 3) the district court abused its discretion when determining the standard
                 in denying Keisic's motion for a new trial. We conclude that the district
                 court did not err in denying the motion for new trial on the ground that
                 respondents failed to disclose the identity of the charge nurse. The jury
                 found a breach of duty without the charge nurse's testimony, thus, her
                 testimony would not have aided Keisic's case. We further conclude that
                 the district court did not err regarding the jury instructions because Keisic
                 failed to present statistical evidence that his chances of developing his
                 condition increased after the treatment and, therefore, entitled him to a
                 loss of chance instruction. Additionally, the instructions as a whole
                 covered the subject matter of the proposed substantial factor instruction.
                 Accordingly, we conclude that the district court did not abuse its discretion
                 when it chose the standard to determine whether a new trial was
                 warranted because there was no error to warrant a new trial under even
                 the most liberal of standards.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 Discovery of the Charge Nurse
                             Keisic contends that the district court erred when it denied his
                 motion for a new trial because the respondents failed to disclose the
                 identity of the charge nurse during discovery. We disagree.
                             We review a district court's decision to grant or deny a motion
                 for a new trial for an abuse of discretion.   Gunderson v. MR. Horton, Inc.,
                 130 Nev., Adv. Op. 9, 319 P.3d 606, 611 (2014). A district court may, but
                 is certainly not required to, grant a motion for a new trial on numerous
                 grounds: irregular proceedings, misconduct, surprises that ordinary
                 prudence could not have guarded against, newly discovered evidence, or
                 errors in the law. NRCP 59(a). Nevada's civil rules require a party to
                 disclose "Mlle name and, if known, the address and telephone number of
                 each individual likely to have information discoverable under [NRCP]
                 26(b), including for impeachment or rebuttal." NRCP 16.1(a)(1)(A).
                             Here, the alleged ground for a new trial is an allegation of
                 withholding discoverable evidence. Nurse Buenaflor testified that the
                 charge nurse was aware of the lab results but that she did not know the
                 name of the charge nurse. The district court did not find it unbelievable
                 that Valley Health would not know, years later, the name of the charge
                 nurse on the day in question.
                             Even if the court found that the respondents purposely
                 withheld the information, the district court would still have been within
                 its discretion to deny the motion for a new trial First and foremost, the
                 jury's verdict shows the error was harmless because the jury concluded
                 that the respondents breached their duty. At most, the charge nurse's
                 testimony would only have solidified the result that Keisic had already
                 achieved without her. The jury decided against Keisic because he failed to

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                  prove causation, and the charge nurse's testimony would not have proved
                  causation. Additionally, the district court provided Keisic with a remedy
                  when it informed him that he would be entitled to bring out the fact that
                  the hospital never identified a charge nurse on duty.
                               Keisic failed to prove that the respondents committed a
                  discovery violation. Even if the respondents did commit a discovery
                  violation, disclosure of the charge nurse's identity would not have
                  improved Keisic's likelihood of success on the merits. Therefore, the
                  district court did not abuse its discretion when it denied Keisic's motion
                  for a new trial.
                  Jury Instructions
                               Keisic contends that the district court abused its discretion
                  when it decided to exclude his proposed jury instructions regarding 1) loss
                  of chance and increased risk and 2) substantial factor analysis.
                               "A district court's decision to give a jury instruction is
                  reviewed for an abuse of discretion." Posas v. Horton, 126 Nev. 112, 115,
                  228 P.3d 457, 459 (2010). An erroneous jury instruction, or the erroneous
                  failure to instruct, is cause for reversal only if a different result may have
                  been reached had the error not occurred. Id.
                        Loss of Chance / Increased Risk Instruction
                               Keisic argues that the district court abused its discretion by
                  not instructing the jury that the respondents may be held liable for
                  malpractice if they reduced his chance of survival or recovery or increased
                  his risk of harm. Respondents argue that because Keisic did not present
                  any statistical evidence that there was a chance he would not have
                  developed the disease in the absence of malpractice, he merely insisted
                  that he would not have developed the disease at all, so he was not entitled
                  to a loss of chance instruction. We agree. Atkinson v. MGM Grand Hotel,
SUPREME COURT
      OF
    NEVADA
                                                         5
(0) 1947A catio
                Inc., 120 Nev. 639, 642, 98 P.3d 678, 680 (2004) (stating that a party is
                entitled to a jury instruction on his theory of the case if the theory is
                supported by the evidence).
                                We have adopted the loss-of-chance doctrine, holding "[in
                cases in which the plaintiff prevails, it can be said that the medical
                malpractice more probably than not decreased a substantial chance of
                survival and that the injured person ultimately died or was severely
                debilitated."    Perez v. Las Vegas Med. Ctr., 107 Nev. 1, 6, 805 P.2d 589,
                592 (1991) (emphasis omitted).
                                In Prabhu v. Levine, 112 Nev. 1538, 1544, 930 P.2d 103, 107
                (1996), we considered whether sufficient evidence supported a loss-of-
                chance verdict. There, the evidence included expert testimony and
                statistics that showed that by not timely treating a tumor, Dr. Prabhu
                decreased the plaintiffs chances for a favorable recovery.    Id.   The jury
                heard evidence that showed that 1) the plaintiffs prognosis would have
                been better if the tumor had been caught earlier; and 2) medical
                negligence allowed the tumor to grow, thus decreasing chances of recovery.
                Id. at 1544-45, 930 P.2d at 107-08.
                                Here, Keisic presented no evidence that his chances of
                developing the disease increased after the malpractice. Dr. Madias, an
                expert witness, testified that a patient suffering from low sodium will have
                an increased chance of developing Osmotic Demyelination Syndrome if
                sodium levels are raised too quickly. However, there was no testimony
                showing what Keisic's chances of developing the disease were before
                treatment. Ultimately, the jury could not compare Keisic's chances before
                and after treatment and, therefore, could not rationally conclude that he
                had lost any chance of survival or that his risk had increased.

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                   Accordingly, Keisic was not entitled to the loss of chance and increased
                   risk instruction and the district court did not abuse its discretion in
                   excluding the proposed instruction.
                            Substantial Factor Analysis Instruction
                                 Keisic contends that the district court abused its discretion by
                   declining to give his proposed jury instruction, which was a more detailed
                   version of the substantial factor instruction that the district court gave to
                   the jury. Specifically, Keisic's proposed instruction contained language
                   that would have allowed the jury to rely on human experience instead of
                   mathematical certainty. He claims this was necessary because the
                   testimony at trial confused the distinction between proximate cause and
                   scientific certainty.
                                  The respondents contend that human experience and not
                   needing mathematical certainty were covered in other instructions, and
                   that this case was not more unique than a typical medical malpractice
                   claim. We agree. Beattie v. Thomas, 99 Nev. 579, 583-84, 668 P.2d 268,
                   271 (1983) ("If the other instructions given to the jury adequately cover
                   the subject of the requested instruction, . . the trial court should not give
                   it.").
                                  Here, the district court instructed the jury that the plaintiffs
                   burden of proof was to present evidence that was more likely true than
                   not. Keisic had no burden to prove absolute certainty. Thus, the jury was
                   adequately instructed that it was to focus on a balance of probability and
                   did not need to eliminate all possibility. Further, Keisic provides no
                   authority that a specific instruction regarding causation does not need to
                   be mathematically proven, nor did he show that it is even an accurate
                   statement of law, thus, we will not intervene.          Edwards v. Emperor's
                   Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006)
SUPREME COURT
       OF
    NEVADA
                                                           7
(0) 1947A .404ED
                    (stating that we need not consider claims that are not cogently argued or
                    supported by relevant authority). Therefore, we conclude that the district
                    court did not abuse its discretion by denying Keisic's proposed instruction.
                    Cf. Ins. Co. of the West v. Gibson Tile Co.,   122 Nev. 455, 463, 134 P.3d 698,
                    702-03 (2006) ("The district court has broad discretion to settle jury
                    instructions, and a district court's decision to give a particular instruction
                    will not be overturned absent an abuse of discretion or judicial error."
                    (internal quotations omitted)). Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                                          J.
                                                          Hardesty



                                                                ;1°74
                                                          Douglas


                                                                                          J.




                    cc: Hon. Kenneth C. Cory, District Judge
                         Thomas J. Tanksley, Settlement Judge
                         Shook & Stone, Chtd.
                         Maupin Naylor Braster
                         David N. Frederick
                         Bailey Kennedy
                         Hall Prangle & Schoonveld, LLC/Las Vegas
                         Mandelbaum, Ellerton & Associates
                         Eighth District Court Clerk


SUPREME COURT
         OF
      NEVADA
                                                            8
(0) I 947A    aeD